DETAILED ACTION
The instant application having Application No. 16/954,064 filed on 6/16/2020 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As per Claim 1, it recites “a set of elementary adders, each elementary adder being associated with a given bit position of the operands and being configured to perform a bitwise addition…using the carry generated by the computation performed by the elementary adder corresponding to the previous bit position.”  However, an elementary adder in the least significant bit position cannot “us[e] the carry generated by the computation performed by the elementary adder corresponding to the previous bit position”, as there is no previous bit position.  Moreover, the specification makes clear that an elementary adder in the least significant bit position does not receive a carry from a previous adder, see e.g. Figures 2, 3B, 5 and 6-8A.  Due to this logical inconsistency and the conflict with the specification, the claim is rendered unclear and indefinite.
For examination purposes, the Examiner interprets the claim to mean that each elementary adder performs a bitwise addition, wherein each elementary adder other than the adder in the least significant bit position uses a carry generated from the adder in the previous bit position in its bitwise addition operation.

Additionally per Claim 1, it recites “the computation performed by the elementary adder” in line 10.  However, there is insufficient antecedent basis for the limitation “the computation” in the claim.  For examination purposes, the Examiner interprets it to mean “the bitwise addition performed by the elementary adder…”.
Furthermore, Claim 1 recites “…using the carry generated by the computation performed by the elementary adder corresponding to the previous bit position, each elementary adder having a sum output corresponding to the bitwise addition and a carry output” (emphasis added).  As written, it is unclear if “a carry output” is meant to antecedently refer to “the carry” as recited previously.  The Examiner believes that they are meant to antecedently refer to one another, and suggests simply reversing the order of the limitations, which cures the deficiency.

Claims 2-10 are rejected for the reasons presented above, due to their dependency upon rejected independent Claim 1.

As per Claims 3-4, they refer to “different sets of elementary adders” and “at least two sets of elementary adders…compris[ing] a mask switching unit arranged between the output of a previous set of elementary adders…and the input of a next set of elementary adders” respectively.  However, Claim 1 only recites “a set of elementary adders”.  Therefore, it is unclear if or how (structurally) the “different sets of elementary adders” and “two sets of elementary adders” antecedently relate to the “set of elementary adders” recited in Claim 1.  For instance, it is unclear if these additional sets of elementary adders necessarily comprise all the same limitations of the “set of elementary adders” described in Claim 1.  The Examiner suggests amending Claim 1 to recite “at least one set of elementary adders”, and further amending Claims 3-4 to recite “wherein the at least one set of elementary adders comprises different sets of elementary adders” and “wherein the at least one set of elementary adders comprises at least two sets of elementary adders” respectively.  
Claims 5-6 are rejected for the reasons presented above, due to their dependency upon Claims 3-4.

As per Claim 11, it recites “for each bit position of the operands performing a bitwise addition…using the carry generated by the addition of the bit components of the operand at the previous bit position”.  However, a bitwise addition in the least significant bit position cannot “us[e] the carry generated by the addition of the bit components of the operand at the previous bit position”, as there is no previous bit position.  Moreover, the specification makes clear that an elementary adder in the least significant bit position does not receive a carry from a previous adder, see e.g. Figures 2, 3B, 5 and 6-8A.  Due to this logical inconsistency and the conflict with the specification, the claim is rendered unclear and indefinite.
For examination purposes, the Examiner interprets the claim to mean that each bitwise addition other than the in the least significant bit position uses a carry generated from the bitwise addition in the previous bit position.

Additionally per Claim 11, it recites the limitation "each elementary adder" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Furthermore, Claim 11 recites “…using the carry generated by the addition of bit components of the operand at the previous bit position, said bitwise addition providing a sum output corresponding to the bitwise addition and a carry output” (emphasis added).  As written, it is unclear if “a carry output” is meant to antecedently refer to “the carry” as recited previously.  The Examiner believes that they are meant to antecedently refer to one another, and suggests simply reversing the order of the limitations, which cures the deficiency.

Claim 12 is rejected for the reasons presented above, due to its dependency upon rejected independent Claim 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As per Claim 11, it recites performing arithmetic addition on integer operands, by performing bitwise addition on bits/components of the operands to provide sum and carry outputs, and applying a mask to each operand bit using a logical operation.
Under Prong One of Step 2A of the USPTO current eligibility guidance (see MPEP § 2106), such limitations explicitly cover mathematical/logical calculations, relationships, and/or formulas.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites “each elementary adder”.  However, as described above, the claim lacks antecedent basis for this limitation.  Thus, it is unclear what if any limitation the recitation of “each elementary adder” imposes on the claimed mathematical steps.  Such limitation may merely refer to an addition operation, for example, rather than an additional elements such as circuitry or hardware.  Therefore, the claim fails to recite any additional elements, and is purely abstract.  Accordingly, the claim is directed to an abstract idea.
Under Step 2B, as discussed above, the claim does not include additional elements and therefore cannot amount to significantly more than the judicial exception.  Accordingly, Claim 11 is not patent-eligible under 35 U.S.C. 101.
The Examiner suggests incorporating the circuit components and connections recited in Claim 1 into Claim 11 in order to remedy the deficiency under 35 U.S.C. 101.

As per Claim 12, it is rejected under 35 U.S.C. 101 as non-statutory for at least the reason stated above.  Claim 12 recites further mathematical concepts, without reciting any additional elements that make the claim any less abstract.  Accordingly, Claim 12 is not patent-eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek (US 20070188355).

As per Claim 1, Baek discloses a device for executing a cryptographic operation on bit vectors, the execution of said cryptographic operation comprising the execution of at least one arithmetic addition operation between a first operand and a second operand, each operand being an integer of a given bit size and representing a bit vector, each operand comprising a set of components, each component corresponding to a given bit position of the operand, the device comprising a set of elementary adders, each elementary adder being associated with a given bit position of the operands and being configured to perform a bitwise addition between a component of the first operand at said given bit position and the corresponding component of the second operand at said given bit position using the carry generated by the computation performed by the elementary adder corresponding to the previous bit position, each elementary adder having a sum output corresponding to the bitwise addition and a carry output, the result of the arithmetic addition operation being derived from the sum outputs provided by each elementary adder (Abstract and Figures 12-16 and Paragraphs 0012, 0030, and 0062-0064, a cryptographic ripple carry adder comprises a series of full adders, each full adder for summing corresponding bits in each bit place of the multi-bit input numbers and a carry output from a previous bit position, wherein the ripple adder generates sum outputs e.g. SUM0-SUM3); 
wherein the device is configured to apply a mask to each operand component input of at least some of the elementary adders using a masking logical operation (Figures 2, 12-16 and Paragraphs 0012, 0028, 0062-0065, each operand is masked with random data via an XOR operation, i.e. input numbers X and Y are masked with random data to generate masked inputs X’ and Y’, wherein the output SUM_R is the sum of X’ and Y’).

As per Claim 2, Baek discloses the device of claim 1, wherein said mask is random (Abstract and Figure 2 and Paragraph 0028).

As per Claim 8, Baek discloses the device of claim 1, wherein the masking logical operation used to apply a mask to each operand component input is a XOR logic operation between said mask and said operand component input (Paragraph 0012).

As per Claim 9, Baek discloses the device of claim 1, wherein each elementary adder is a full adder (Figures 12-16 and Paragraphs 0062-0064).

As per Claims 11-12, they recite method(s) comprising the same limitations as the device(s) of Claims 1-2.  Thus, Claims 11-12 are rejected under the same rationale as presented in the rejections of Claims 1-2 above.

Allowable Subject Matter
Claims 3-7 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mavljutinovich (RU 2372643 C2, including attached machine translation) – discloses a cryptographic -n-bit binary adder for adding a non-masked n-bit binary number with a random-masked n-bit binary number wherein the mask is removed during addition, the binary adder composed of n full adders, wherein the carry generated from each full adder is rippled to the adjacent more significant full adder
Choi et al. (US 2012/0163585) – discloses a cryptographic masking addition apparatus for preventing side channel attacks, wherein the input operands are not masked, rather the mask is applied to the sum result after summing the input operands

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182